Name: Commission Regulation (EEC) No 40/86 of 9 January 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 7/8 Official Journal of the European Communities 10 . 1 . 86 COMMISSION REGULATION (EEC) No 40/86 of 9 January 1986 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3772/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the .amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3752/85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for February, March, April , May and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for January, February, March , April , May and June 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indi ­ cative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for January, February, March, April, May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 10 January to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for February, March, April , May and June 1986 for colza and rape seed . Article 2 This Regulation shall enter into force on 10 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 0 OJ No L 26, 31 . 1 . 1985, p. 12 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 362, 31 . 12 . 1985, p . 24 . 0 OJ No L 167, 25 . 7. 1972, p . 9 . (6) OJ No L 143 , 30 . 5 . 1984, p . 4. Ã ) OJ No L 277, 17 . 10 . 1985, p . 18 . (8) OJ No L 356, 31 . 12 . 1985, p . 44. 0 OJ. No L 266, 28 . 9 . 1983 , p. 1 . 10. 1 . 86 Official Journal of the European Communities No L 7/9 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) \ Currentmonth 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)(') 2. Final aids (') Seeds harvested and processed in :  Federal Republic of Germany (DM) ¢  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 25,332 62,03 69,89 1 175,70 174,86 213,17 19,002 14,947 35 734 1 736,05 25,628 62,75 70,70 1 189,44 176,91 215,66 19,224 15,123 36 153 1 758,24 25,987 63,64 71,68 1 206,10 179,04 218,68 19,489 15,340 36 484 1 789,16 24,072 59,40 66,90 1 116,19 164,58 202,57 18,005 14,081 33 241 1 505,08 24,072 59,40 66,9C 1 116,19 164,58 202,57 18,005 14,081 33 241 1 505,08 24,072 59,91 67,41 1 108,42 164,59 202,01 17,675 13,902 32 519 1 505,08 (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council s decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 2. Final aids Seeds harvested and processed in :   Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr) ' Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 33,281 81,18 91,47 1 544,63 230,21 280,06 24,964 19,777 47 296 2 446,46 33,309 81,29 91,59 1 545,93 230,35 280,29 24,985 19,777 47 290 2 428,09 33,895 82,71 93,17 1 573,13 ¢ 234,03 285,23 25,421 20,138 47 944 2 487,01 33,477 81,92 92,26 1 552,65 230,27 281,71 25,057 19,867 47 082 2 429,1 1 33,278 81,46 91,75 1 543,41 228,84 280,03 24,908 19,738 46 768 2 401,55 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr 2,182900 2,459040 44,606900 6,696470 7,962010 0,715654 0,617198 1 490,48 131,86980 2,174080 2,451510 44,627200 6,717630 7,955440 0,71791 2 0,618451 1 501,68 131,80350 2,166760 2,445590 44,657300 6,737680 7,950030 0,721198 0,619774 1 508,08 131,76210 2,158500 2,438390 44,670100 6,765690 7,942190 0,724945 0,620951 1 515,45 131,66350 2,158500 2,438390 44,670100 6,765690 7,942190 0,724945 0,620951 1 515,45 131,66350 2,136540 2,420310 44,698900 6,826420 7,931940 0,732968 0,625144 1 538,71 131,50490